       Case 1:20-cv-10617-WGY Document 241-5 Filed 06/25/20 Page 1 of 2



                      UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF MASSACHUSETTS


MARIA ALEJANDRA CELIMEN SAVINO,
et al.,

                   Petitioners-Plaintiffs,             Case No. 1:20-cv-10617-WGY

              v.

STEVEN SOUZA,

                   Respondent-Defendant.


     SUPPLEMENTAL DECLARATION OF RANFERI RAMIREZ-MALDONADO

I, Ranferi Ramirez-Maldonado, declare under penalty of perjury that the following is true and
correct to the best of my knowledge:

   1. My name is Ranferi Ramirez-Maldonado. I am thirty-three years old. Prior to being
      released on bail, I was detained at the Bristol County House of Correction.

   2. I am a native Spanish speaker. I understand some limited English but am not proficient.

   3. I have no pending charges against me. I have two prior convictions – both for OUI. I
      completed a probationary period for these convictions and completed an alcohol
      education program. I remain very committed to my sobriety and continue to be a member
      of Alcoholics Anonymous.

   4. I currently live at 20A Memorial Road Somerville, MA, 02145 with my wife and two
      U.S. citizen children who are 19 and 7 years old.

   5. I have not left my building at all since I last submitted a declaration in this matter.

   6. The farthest I have moved is to go to the bottom of my building and help my wife bring
      in groceries. My understanding is that staying within the building is meets the conditions
      of house arrest that I am on.

   7. Being unable to leave my house for any period of time is difficult, but I well understand it
      to be a condition of my release.

   8. I continue to receive calls from ISAP weekly. The most recent call was on Wednesday,
      June 17, 2020. I used to receive calls from Samantha, but now someone new calls to ask
      about my activities and GPS.

                                                 1
       Case 1:20-cv-10617-WGY Document 241-5 Filed 06/25/20 Page 2 of 2



   9. This declaration was read to me, in Spanish, and I swear it is true. I have authorized Oren
      Nimni, an attorney at Lawyers for Civil Rights, to sign for me.

Date: June 23, 2020                                        /s/ Ranferi Ramirez-Maldonado
                                                           Ranferi Ramirez Maldonado




                                               2
